*755OPINION.
Littleton :
Petitioner was not subject to any additional tax under the Revenue Act of 1921 for the fiscal year ending June 30, 1921, for which it duly filed a return prior to the approval of the Revenue Act of 1921. Under the law and the regulations, the petitioner was not required to file a second return. Fred T. Ley & Co., 9 B. T. A. 749.
The return filed by petitioner satisfied the provisions of the Revenue Act of 1921. The Commissioner had four years from the date of the filing of this return within which to determine and assess any additional tax for the taxable year. This four-year period expired in August, 1925. The assessment was not made until October, 1925, and the Commissioner’s final determination was not made until January 2, 1927. Collection of the deficiency is therefore barred by the statute of limitation.
Reviewed by the Boaed.

Judgment of no deficiency will ~be entered.